Citation Nr: 0910446	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
onychomycosis of the toenails of both feet.  

3.  Entitlement to an effective date of July 22, 2004, for 
the grant of a 50 percent evaluation for major depression 
with psychotic features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and June 2006 rating 
determinations of the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In the March 2005 rating determination, the RO continued the 
previous denials of service connection for bilateral flat 
foot and onychomycosis.  It also increased the disability 
evaluation for major depression with psychotic features from 
noncompensable to 30 percent disabling effective July 22, 
2004.  The Veteran filed a notice of disagreement with the 
assigned disability evaluation.  

In the June 2006 rating determination, the RO increased the 
evaluation for major depression with psychotic features to 50 
percent, effective June 7, 2006.  

In a July 2006 statement the Veteran indicated that he agreed 
with the assigned disability evaluation; however, he 
disagreed with the effective date.  He noted that he had 
clearly requested an increased evaluation on July 22, 2004, 
and contended that this was the proper effective date for the 
50 percent rating.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral pes planus 
and onychomycosis of the toenails in July 2003.  The Veteran 
was notified of these decisions in the same month and did not 
appeal.

2.  Evidence received since the denials of service connection 
for bilateral pes planus and onychomycosis of the toenails in 
July 2003 does not raise a reasonable possibility of 
substantiating the claims.

3.  For the period from July 22, 2004, to June 7, 2006, the 
Veteran's major depression with psychotic features caused 
occupational and social impairment with symptoms equivalent 
to reduced reliability and productivity due to such symptoms 
as: impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating determination denying service 
connection for bilateral pes planus and onychomycosis of the 
toenails is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claims 
of entitlement to service connection for bilateral pes planus 
and onychomycosis of the toenails has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The criteria for a 50 percent evaluation for major 
depression with psychotic features were met effective July 
22, 2004.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9434 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issues of whether new and material evidence has been 
received to reopen the claims of service connection for 
bilateral pes planus and onychomycosis of the toenails, the 
Court has held that the VCAA notice in a new and material 
evidence claim must include (with some degree of specificity) 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In an August 2004 letter, the RO informed the Veteran that he 
had been previously denied service connection for bilateral 
pes planus and onychomycosis of the toenails of both feet on 
the basis that the service treatment records had not shown 
treatment or diagnosis for either of these conditions during 
military service.  The RO indicated that the appeal period 
for the July 2003 decision had expired and that the decisions 
were now final. The RO stated that in order for the Veteran 
to reopen this claim, new and material evidence was needed.  
He was told that new and material evidence was evidence that 
raised a reasonable possibility of substantiating the claim.

The Veteran's status has been substantiated.  The Board 
further notes that in the August 2004 letter, the Veteran was 
provided with notice that informed him of the evidence needed 
to substantiate his claims.  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter further asked him 
to submit relevant evidence in his possession.  The Veteran 
was also provided with notice as to the disability rating and 
effective date elements of the claim in a March 2006 letter.

The above letters informed the Veteran of the information and 
evidence necessary to substantiate the claim, what types of 
evidence VA would undertake to obtain, and what evidence the 
appellant was responsible for obtaining.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The Veteran 
was also afforded several VA examinations with regard to his 
increased rating claim.  

The Veteran has limited his appeal with regard to the major 
depression issue to a claim for a 50 percent rating beginning 
July 12, 2004.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a claimant is generally presumed to be seeking 
the maximum benefit under law, but that a claimant can choose 
to limit an appeal to a lesser benefit).  The Board is 
granting a 50 percent rating effective that date.  Hence, the 
appeal is being granted in full.  The VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decision in this appeal, further 
assistance or notice is unnecessary to aid the Veteran in 
substantiating his appeal with regard to this issue.  

Bilateral Pes Planus and Onychomycosis of the Toenails

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is identified in service, manifestations 
of the same disease at any time, no matter how remote, after 
service will be service connected.  38 C.F.R. § 3.303(b).

The RO, denied service connection for bilateral pes planus 
and onychomycosis in July 2003, finding that service 
treatment records did not show treatment or diagnosis of 
either disorder during military service and noting that the 
first clinical finding of either condition was in June 2003, 
at a VA examination. 

The RO considered the Veteran's service treatment records.  
These show that on the examination for service entrance in 
March 1976, there were no pertinent findings.  He was 
hospitalized from April 5 to April 29, 1976 for treatment of 
a schizophrenic episode and was then transferred to a medical 
holding company from which he was discharged.  While 
hospitalized he was described as confused and disoriented.  A 
physical examination during hospitalization was described as 
within normal limits.  Medical Board and Physical Evaluation 
Board reports contain no findings referable to a disability 
of the feet.

A psychological assessment was conducted at a university in 
October 1999.  His health history was noted, but there were 
no reports of a disability of the feet.

The Veteran submitted claims for VA benefits in July 1976 and 
August 2002, but made no mention of foot problems.

Later in August 2002, the Veteran sought a VA podiatry 
consultation for fungus of the toe nails.  It was noted that 
he had been scheduled for an appointment in July 2001, but 
had not appeared.

In the June 2003 VA examination report, the examiner noted 
the Veteran's reports that foot pain had begun in service and 
had continued since then.  He stated that it was likely that 
the Veteran's problems in service were at least partially due 
to his flat feet.  He observed that the Veteran was enlisted 
for a very short period of time and it seemed unlikely that 
this acute foot pain, significant though it may have been, 
would have continued throughout his life.  As it related to 
the onychomycosis, the examiner stated that he saw no 
connection between this and the Veteran's military service.  

Evidence received subsequent to the July 2003 rating 
determination included the Veteran's statements indicating 
his belief that pes planus and onychomycosis were related to 
his period of service, that foot pain began in service and 
that he believed onychomycosis arose from the boots he had to 
wear during basis training.  Also of record are additional VA 
treatment records.

The Veteran's statements with regard to the onset of symptoms 
in service and continuing since are duplicative of statements 
considered at the time of the July 2003 denial.  As such they 
are redundant and not new and material.

The newly received treatment records show some treatment for 
current foot disabilities, but the existence of current pes 
planus and onychomycosis was recognized at the time of the 
prior denial.  

The newly received evidence does not relate to the 
unestablished element of a nexus between any current 
bilateral pes planus or onychomycosis and service.  Absent 
competent evidence of a nexus, the evidence of current 
disability could not substantiate the claim.  Accordingly, it 
does not raise a reasonable possibility of substantiating the 
claim and is not new and material and the petitions to reopen 
must be denied.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt, but does not 
find the evidence to be so evenly balanced as to give rise to 
such doubt.  38 U.S.C.A. § 5107(b) (West 2002).

Major Depression with Psychotic Features

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Major depression with psychotic features is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9434.  That Diagnostic 
Code provides a 30 percent evaluation for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
81 and 90 reflect absent or minimal symptoms (e.g., mild 
anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns, (e.g., an occasional 
argument with family members).  Scores ranging between 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Treatment records obtained in conjunction with the Veteran's 
claim for an increased rating include a December 2004 intake 
assessment, wherein the Veteran was noted to have come to get 
help with his depression and alcohol problems.  Mental status 
examination revealed that he had good hygiene.  He was 
cooperative and had good eye contact.  His speech had a 
regular rate and rhythm.  His mood was depressed and his 
affect was blunted.  He denied any suicidal or homicidal 
ideation or any audio or visual hallucinations.  

There was no evidence of delusions.  His thought process was 
linear.  His cognition was intact and insight and judgement 
were fair.  Axis I diagnoses of substance induced mood 
disorder, depressed mood vs. major depressive disorder; 
alcohol abuse; and history of psychosis, were rendered.  A 
GAF score of 50 was assigned.  

The Veteran was admitted to the PR-TR Demo Program in January 
2005 for help with alcohol abuse and depression.  His GAF on 
admission was 65.

At the time of an April 2005 VA examination, the Veteran 
reported that he frequently heard voices saying bad things 
about him.  He had a decreased appetite and had lost 30 lbs. 
in the past two months.  He also lacked energy and felt lost 
and numb.  

He reported working a few times per week for the Compensated 
Work Therapy program.  Prior to that, he cut grass for the 
City.  Prior to that, the Veteran was homeless.  His current 
employment had lasted less than 6 months.  The Veteran 
contended that his current unemployment was due to his mental 
health symptoms.  The Veteran was noted to be taking anti-
depressant medication and was in individual psychotherapy 
with poor effectiveness of treatment.  

The Veteran was divorced and had two children with whom he 
did not maintain contact.  The Veteran reported that he got 
along "ok" with people that he lived and worked with.  He 
had had physical altercations where he described himself as 
the victim.  Once during his marriage he thought about 
killing himself with a shot gun.  The examiner indicated that 
the Veteran appeared depressed and reported having paranoid 
delusions, where people were trying to kill him.  He had 
maintained sobriety for three months but was having trouble 
adjusting to life without alcohol.  

Mental status examination revealed that the Veteran was 
clean, neatly groomed, and appropriately and casually 
dressed.  He was intact to time, place, and person.  
Psychomotor activity revealed retardation.  His speech was 
unremarkable and spontaneous.  It was not circumstantial, 
circumlocutory, or stereotyped.  It was intermittently 
illogical and hesitant, and the Veteran mumbled 
intermittently.  It was never rapid, pressured, slurred, 
obscured, irrelevant, or unintelligible.  

The Veteran's attitude towards the examiner was hostile, 
manipulative, suspicious, and irritable.  His affect was 
constricted.  His mood was anxious, agitated, depressed, and 
dysphoric.  He could perform serial sevens and spell a word 
backwards and forwards.  His thought process was logical, 
goal directed, and relevant.  He had persistent delusions 
that someone wanted to harm him.  

With regard to judgement, the Veteran was able to understand 
facts, draw conclusions, and understand consequences of 
behavior.  Intelligence was average.  Remote, recent, and 
immediate memory were normal.  The Veteran had moderate 
auditory and mild visual hallucinations, which were 
persistent.  He indicated that he sometimes saw things in the 
shadows.  

The Veteran could not interpret proverbs appropriately.  He 
had severe sleep impairment which interfered with daily 
activity and caused him to feel tired all the time.  There 
was no inappropriate behavior and the Veteran did not have 
any obsessive or ritualistic behavior.  There were no panic 
attacks.  He had good impulse control but there were episodes 
of violence.  He had no suicidal or homicidal thoughts.  He 
did not have difficulty adapting to stressful situations.  
The Veteran had difficulty establishing and maintaining 
relationships.  

An Axis I diagnosis of major depression with psychotic 
features was rendered.  The examiner noted that the Veteran's 
symptoms of depression could be exacerbated by his sobriety 
as he was likely as not using alcohol to treat his symptoms 
of depression.  The examiner assigned a GAF score of 60.  He 
was able to manage the few resources that he had, could pay 
his bills, and was capable of managing his financial affairs.  

At a July 2005 VA outpatient visit, the Veteran was diagnosed 
as having depression, not otherwise specified, and substance 
abuse in remission.  A GAF score of 55 was assigned.  

This evidence indicates that the Veteran had difficulty in 
understanding complex commands; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, a GAF score of 50, which was 
assigned in December 2004, reflects serious impairment (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Furthermore, the scores between 51and 60, which were assigned 
at times during period in question, including at the April 
2005 VA examination, take into account flat affect and 
circumstantial speech, occasional panic attacks along with 
having few friends or conflicts with peers or co-workers.

While not all the criteria for a 50 percent disability have 
been met, the Veteran's disability for the time period from 
July 22, 2004, through June 6, 2007, more closely 
approximated that for a 50 percent disability evaluation.  As 
such, the criteria for a 50 percent disability is warranted.  
38 C.F.R. §§ 4.7, 4.21.

This is the full benefit sought on appeal by the Veteran.  





							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral pes planus 
is not reopened and the appeal is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for onychomycosis of the 
toenails of both feet is not reopened and the appeal is 
denied.

A 50 percent evaluation for major depression with psychotic 
features is granted, effective July 22, 2004.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


